DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 4 - 6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kageyama (Patent No.: US 6,539,294 B1).
Regarding claim 1 (Currently Amended), Kageyama discloses a loading machine control device that is configured to control a loading machine including a swing body and a work equipment attached to the swing body, the work equipment including a bucket, the loading machine control device (“excavators” col. 20, lines 57-63) comprising a processor (31, FIG. 2) that is configured to:
 	acquire position information (Position Measurement Unit 33, FIG. 2) and azimuth direction information of a transport vehicle (azimuth angle of the unmanned dump truck, col. 38, lines 61-64 and GPS and Azimuth angle of dump truck; col. 45, lines 16-20);
 	determine an earth removal position for the loading machine to load a load target onto the transport vehicle based on the position information and the azimuth direction information (loading rock or earth containing ore in a loading area 73 at a mining site of the extensive area, col. 20, lines 35-49 and loading area 73, FIG. 7);
 	determine a position of the bucket based on receiving an input of an earth removal instruction signal for moving the bucket to the earth removal position (position of bucket; col. 38, lines 36-44); and
 	generate an operation signal for moving the bucket from the determined position of the bucket to the earth removal position (col. 47, lines 61-67; col. 48, lines 1-63).
Regarding claim 4 (Currently Amended), Kageyama discloses the loading machine control device, wherein the processor is configured to acquire the position information and the azimuth direction information that are detected by the transport vehicle (azimuth angle of the unmanned dump truck, col. 38, lines 61-64 and GPS and Azimuth angle of dump truck; col. 45, lines 16-20).

Regarding claim 5 (Currently Amended), Kageyama discloses the loading machine control device, wherein the loading machine further includes a detection device configured to detect a spatial position of an object present in a detection direction, and
wherein the processor is configured to acquire the position information and the azimuth direction information based on a detection result of the detection device (Obstacle 74, FIG. 10).

Regarding claim 6 (Currently Amended), Kageyama discloses a method for controlling a loading machine including a swing body and a work equipment attached to the swing body, the working equipment including a bucket (“excavators” col. 20, lines 57-63), the method comprising
 	acquiring position information (Position Measurement Unit 33, FIG. 2) and azimuth direction information of a transport vehicle (azimuth angle of the unmanned dump truck, col. 38, lines 61-64 and GPS and Azimuth angle of dump truck; col. 45, lines 16-20); and
 	outputting an operation signal for moving the bucket to an earth removal position for the loading machine to load a load target onto the transport vehicle based on the position information and the azimuth direction information (position of bucket; col. 38, lines 36-44) and col. 47, lines 61-67; col. 48, lines 1-63).

Allowable Subject Matter
Claims 2, 3, 7 and 8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Arguments
Applicant’s arguments with respect to claims 1 - 8 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new grounds of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TYLER J LEE whose telephone number is (571)272-9727. The examiner can normally be reached M-F 7:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Geepy Pe can be reached on 571-270-3703. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/TYLER J LEE/Primary Examiner, Art Unit 3663